                Case 18-10160-LSS             Doc 636       Filed 12/17/18        Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re                                                       Chapter 11

SCOTTISH HOLDINGS, INC., et al.,                            Case No. 18-10160 (LSS)

                          Debtors.1                         Jointly Administered


     NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
              HEARING ON DECEMBER 18, 2018 AT 10:00 A.M. (ET)

     THE HEARING HAS BEEN ADJOURNED AT THE DIRECTION OF THE COURT
              TO THURSDAY, DECEMBER 20, 2018 AT 1:45 P.M. (ET)

RESOLVED/WITHDRAWN MATTERS

1.      Final Application of Ernst & Young LLP for Compensation for Services Rendered and
        Reimbursement of Expenses Incurred as Audit Services Provider for the Debtors and
        Debtors-In-Possession for the Period January 28, 2018 to the Plan Effective Date (D.I.
        560, Filed 10/31/18).

        Objection Deadline: November 21, 2018 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Filings:

        a)       Order Granting Final Application Of Ernst & Young LLP For Compensation For
                 Services Rendered And Reimbursement Of Expenses Incurred As Audit Services
                 Provider For The Debtors And Debtors-In-Possession for the period January 28,
                 2018 to the Plan Effective Date (D.I. 597, Entered 12/3/18).

        Status: An order has been entered regarding this matter. No hearing is necessary.

2.      Motion of HSCM Bermuda Fund Ltd. to (I) Enforce Stalking Horse Protections, (II)
        Direct Debtors to Pay Amounts Due to HSCM Bermuda Fund Ltd. as Expense
        Reimbursement Amount Under Stalking Horse Stock Purchase Agreement, and (III)
        Granting Related Relief (D.I. 591, Filed 11/27/18).

        Objection Deadline: December 11, 2018 at 4:00 p.m. (ET).

        Responses Received:

1
         The Debtors, along with the last four digits of their federal tax identification numbers, are as follows:
Scottish Holdings, Inc. (4408) and Scottish Annuity & Life Insurance Company (Cayman) Ltd. (3285). The
Debtors’ mailing address for purposes of these chapter 11 cases is 14120 Ballantyne Corporate Place, Suite 300,
Charlotte, NC 28277.
2
        Amended items appear in bold.
           Case 18-10160-LSS        Doc 636      Filed 12/17/18   Page 2 of 4

     Related Filings:

     a)     Notice of Withdrawal of Motion of HSCM Bermuda Fund Ltd. to (I) Enforce
            Stalking Horse Protections, (II) Direct Debtors to Pay Amounts Due to HSCM
            Bermuda Fund Ltd. as Expense Reimbursement Amount Under Stalking Horse
            Stock Purchase Agreement, and (III) Granting Related Relief (D.I. 606, Filed
            12/10/18).

     Status: This matter has been withdrawn without prejudice.

UNCONTESTED MATTER GOING FORWARD

3.   Debtors’ Motion for Entry of an Order Pursuant to 11 U.S.C. §§ 105(a) and 363 and Fed.
     R. Bankr. P. 9019 (I) Authorizing Scottish Annuity and Life Insurance Company
     (Cayman) Ltd. to Enter into and Perform Under Recapture Agreement with Investors
     Heritage Life Insurance Company Effective as of November 30, 2018, and (II) Granting
     Related Relief (D.I. 593, Filed 11/29/18).

     Objection Deadline: December 11, 2018 at 4:00 p.m. (ET). Extended for the Official
     Committee of Unsecured Creditors (the “Committee”) pending resolution of its
     information request.

     Responses Received:

     a)     Informal Information Request from the Committee; and

     b)     Informal Information Request from Max Mailliet, as insolvency receiver for
            Scottish Financial (Luxembourg) S.á r.l. (“SFL”).

     Related Filings:

     a)     Debtors’ Motion for Entry of an Order Shortening Notice of Debtors’ Motion for
            Entry of an Order Pursuant to 11 U.S.C. §§ 105(a) and 363 and Fed. R. Bankr. P.
            9019 (I) Authorizing Scottish Annuity and Life Insurance Company (Cayman)
            Ltd. to Enter into and Perform Under Recapture Agreement with Investors
            Heritage Life Insurance Company Effective as of November 30, 2018, and (II)
            Granting Related Relief (D.I. 595, Filed 11/30/18);

     b)     Order Granting Debtors' Motion for Entry of an Order Shortening Notice of
            Debtors' Motion for Entry of an Order Pursuant to 11 U.S.C. §§ 105(a) and 363
            and Fed. R. Bankr. P. 9019 (I) Authorizing Scottish Annuity and Life Insurance
            Company (Cayman) Ltd. to Enter into and Perform Under Recapture Agreement
            with Investors Heritage Life Insurance Company Effective as of November 30,
            2018, and (II) Granting Related Relief (D.I. 598, Entered 12/3/18);

     c)     Certificate of No Objection Regarding Debtors’ Motion for Entry of an Order
            Pursuant to 11 U.S.C. §§ 105(a) and 363 and Fed. R. Bankr. P. 9019 (I)
            Authorizing Scottish Annuity and Life Insurance Company (Cayman) Ltd. to
            Enter into and Perform Under Recapture Agreement with Investors Heritage Life
            Insurance Company Effective as of November 30, 2018, and (II) Granting Related
            Relief (D.I. 630, Filed 12/14/18); and

                                           -2-
            Case 18-10160-LSS        Doc 636      Filed 12/17/18   Page 3 of 4

      d)     Order Pursuant to 11 U.S.C. §§ 105(a) and 363 and Fed. R. Bankr. P. 9019
             (I) Authorizing Scottish Annuity and Life Insurance Company (Cayman)
             Ltd. to Enter into and Perform Under Recapture Agreement with Investors
             Heritage Life Insurance Company Effective as of November 30, 2018, and
             (II) Granting Related Relief (D.I. 633, Entered 12/17/18).

      Status: An order has been entered regarding this matter.

QUARTERLY FEE APPLICATIONS

4.    Quarterly Fee Applications.

      Objection Deadline: N/A

      Responses Received: None.

      Related Pleadings: See attached “Exhibit A”.

      Status: The hearing on this matter has been adjourned to December 20, 2018 at 1:45
      p.m. (ET).

STATUS CONFERENCE

5.    Case Status Conference

      Objection Deadline: N/A

      Responses Received: N/A

      Related Pleadings: N.A

      Status: The status conference has been adjourned to December 20, 2018 at 1:45 p.m.
      ET).

Dated: December 17, 2018        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                       /s/ Matthew B. Harvey
                                Eric D. Schwartz (No. 3134)
                                Gregory W. Werkheiser (No. 3553)
                                Matthew B. Harvey (No. 5186)
                                Paige N. Topper (No. 6470)
                                1201 N. Market St., 16th Floor
                                Wilmington, DE 19899-1347
                                Telephone: (302) 658-9200
                                Facsimile: (302) 658-3989
                                eschwartz@mnat.com
                                gwerkheiser@mnat.com
                                mharvey@mnat.com
                                ptopper@mnat.com

                                - and -

                                Peter Ivanick
                                Lynn W. Holbert
                                            -3-
Case 18-10160-LSS   Doc 636     Filed 12/17/18   Page 4 of 4

               John D. Beck
               HOGAN LOVELLS US LLP
               875 Third Avenue
               New York, NY 10022
               Telephone: (212) 918-3000
               Facsimile: (212) 918-3100
               peter.ivanick@hoganlovells.com
               lynn.holbert@hoganlovells.com
               john.beck@hoganlovells.com

               Counsel for Debtors and Debtors in Possession




                          -4-
